Exhibit 10.7
 




INVESTOR LETTER




Communicate.com, Inc.
375 Water Street, Suite 645
Vancouver, BC
Canada, V6B 5C6


Ladies & Gentlemen:


The information contained herein is being furnished to you in order to provide
assurances to you as to the availability of the exemption from registration
pursuant to Regulation S promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), in connection with the offer and issuance to me
of shares of Communicate.com, Inc. (“Communicate”) Common Stock pursuant to the
Agreement and Plan of Merger, dated March 25, 2008, among Communicate,
Communicate.com Delaware, Inc., Entity, Inc., the Founders and Harjeet Taggar,
as Stockholder Representative (the “Agreement”). Capitalized terms not otherwise
defined herein have the meanings given them in the Agreement.  The undersigned
understands that (i) you will rely upon the following information for purposes
of making your determination of the availability of the exemption from
registration and (ii) the issuance of Communicate Common Stock to the
undersigned in the Merger will not be registered under the Securities Act in
reliance upon the exemption from registration provided by the Securities Act and
Regulation S.  The undersigned further understands that your willingness to
proceed with the Merger is specifically conditioned in part upon the receipt of
this letter and the accuracy of the representations set forth below.
 
The undersigned represents and warrants as follows:
 
1.           The undersigned is a “Non-U.S. person,” which terms means any
person who is not a U.S. Person or is deemed not to be a U.S. Person” under
Regulation S of the Securities Act, and is not acquiring the Common Stock for
the account or benefit of a U.S. Person.
 
2.           The undersigned has been advised and acknowledges that:
 
(a)           the shares of Communicate Common Stock are “restricted securities”
within the meaning of the Securities Act and have not been, and when issued,
will not be registered under the Securities Act, the securities laws of any
state of the United States or the securities laws of any other country;
 
(b)           that all certificates representing the shares of Communicate will
be endorsed with the following legend in accordance with Regulation S of the
Securities Act:


 

--------------------------------------------------------------------------------


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT.   SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.  HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT”.
 
(c)           in issuing and selling the shares of Communicate Common Stock to
such Non-U.S. person, Communicate is relying upon the “safe harbor” provided by
Regulation S promulgated under the Securities Act;
 
(d)           it is a condition to the availability of the Regulation S “safe
harbor” that the shares of Communicate Common Stock not be offered or sold in
the United States or to a U.S. person until the expiration of a one-year
“distribution compliance period” (or a six-month “distribution compliance
period,” if the issuer is a “reporting issuer,” as defined in Regulation S)
following the Closing; and
 
(e)           notwithstanding the foregoing, prior to the expiration of the
one-year “distribution compliance period” (or six-month “distribution compliance
period,” if the issuer is a “reporting issuer,” as defined in Regulation S)
after the Closing (the “Restricted Period”), the shares of Communicate Common
Stock may be offered and sold by the undersigned only if either: (i) the offer
or sale is within the United States or to or for the account of a U.S. person
(as such terms are defined in Regulation S), the securities are offered and sold
pursuant to an effective registration statement or pursuant to Rule 144 under
the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act; or (ii) the offer and sale is outside the
United States and to other than a U.S. person.
 
3.           The undersigned agrees that with respect to the shares of
Communicate Common Stock, until the expiration of the Restricted Period:
 
(a)           the undersigned, its agents or its representatives will not
solicit offers to buy, offer for sale or sell any of the shares of Communicate
Common Stock, or any beneficial interest therein in the United States or to or
for the account of a U.S. person; and
 
(b)           notwithstanding the foregoing, the shares of Communicate Common
Stock may be offered and sold by the holder thereof only if either: (i)  the
offer or sale is within the United States or to or for the account of a U.S.
person, the securities are offered and sold pursuant to an effective
registration statement or pursuant to Rule 144 under the Securities Act or
pursuant to an exemption from the registration requirements of the Securities
Act; or (ii) the offer and sale is outside the United States and to other than a
U.S. person; and
 
(c)           the undersigned will not engage in hedging transactions with
regard to the shares of Communicate Common Stock unless in compliance with the
Securities Act.
 

--------------------------------------------------------------------------------


 
4.           The undersigned will not engage or cause any third party to engage
in any directed selling efforts (as such term is defined in Regulation S) in the
United States with respect to the shares of Communicate Common Stock.
 
5.           The undersigned: (a) is domiciled and has its principal place of
business outside the United States; and (b) certifies it is not a U.S. person
and is not acquiring the shares of Communicate Common Stock for the account or
benefit of any U.S. person.
 
6.           The undersigned is not a “distributor” (as defined in Regulation S)
or a “dealer” (as defined in the Securities Act).
 
7.           Evaluation of Merits and Risks.  The undersigned has such knowledge
and experience in financial and business matters that the undersigned is capable
of evaluating the merits and risks of the undersigned’s investment in the shares
of Communicate Common Stock being required in the Merger.  The undersigned
understands and is able to bear any economic risks associated with such
investment for an indefinite period of time.  The undersigned acknowledges that
Communicate has made available to the undersigned the opportunity to ask
questions of the officers and management employees of Communicate about the
business and financial condition of Communicate as the undersigned has requested
and has had full opportunity to review Communicate’s filings with the SEC
pursuant to the Securities Exchange Act of 1934, including the Company’s annual
reports on Form 10-KSB and quarterly reports on Form 10-QSB, and additional
information regarding the business and financial condition of the Company.  The
undersigned believes it has received all the information it considers necessary
or appropriate for deciding whether to make the investment in the Common Stock.
 


 


 


 
 [Signature pages follows]
 

--------------------------------------------------------------------------------


 
 


 


 
 
 
Very truly yours,
         
Partnership, Corporation, Trust or Other Entity:
         
______________________________
Name of Entity
       Date: _________________________   By: ___________________________        
  Name: _________________________           Title: _________________________    
            Individual Investor:       Date: _________________________  
_____________________________     Signature            Name:
________________________

 
 
 
 